 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         LANCE P. MCDERMOTT,                          CASE NO. C19-0869JLR

11                              Plaintiff,              ORDER
                  v.
12
           U.S. POSTAL SERVICE, et al.,
13
                                Defendants.
14

15         Plaintiff Lance P. McDermott is subject to a pre-filing order dated June 17, 2016,

16   entered by the Honorable John C. Coughenour in Lance P. McDermott v. U.S. Postal

17   Service, No. C16-0377JCC (W.D. Wash.). See id. at Dkt. # 31. In the pending matter,

18   the court dismissed Mr. McDermott’s case with prejudice on June 14, 2019. (6/14/19

19   Order (Dkt. # 3); see also Judgment (Dkt. # 4).)

20         On July 22, 2019, Mr. McDermott filed a motion for relief from judgment

21   pursuant to Federal Rule of Civil Procedure 60 (see MFR (Dkt. # 7)) and a motion for

22   //


     ORDER - 1
 1   consolidation (MFC (Dkt. # 9)). The motions are filed in a closed and dismissed with

 2   prejudice case and lack any legal merit.

 3          As such, the court STRIKES the motions (Dkt. ## 7, 9) as moot.

 4          Dated this 1st day of August, 2019.

 5

 6                                                  A
                                                    JAMES L. ROBART
 7
                                                    United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
